         Case 4:19-cv-00497-BRW Document 72 Filed 08/31/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

ALLEN MILES                                                                        PLAINTIFF
Reg. #60897-060

v.                              No: 4:19-cv-00497 BRW-PSH

ERIC HIGGINS, et al.                                                           DEFENDANTS

                                              ORDER

       The Court has reviewed the Proposed Findings and Recommendation submitted by United

States Magistrate Judge Patricia S. Harris. No objections have been filed.            After careful

consideration, the Court concludes that the Proposed Findings and Recommendation should be,

and hereby are, approved and adopted in their entirety as this Court’s findings in all respects.

       Accordingly, Defendants’ motions for summary judgment (Doc. Nos. 50 & 54) are granted.

Miles’ claims are dismissed with prejudice.

       IT IS SO ORDERED this 31st day of August, 2021.

                                                           Billy Roy Wilson________________
                                                           UNITED STATES DISTRICT JUDGE
